Title: To Benjamin Franklin from William Franklin, 1 September 1769
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Philade. Septr. 1, 1769
I came to Town with Betsy on Monday last in order to stand for my little Nephew. He is not so fat and lusty as some Children at his Time are, but he is altogether a pretty little Fellow, and improves in his Looks every Day. Mr. Baynton stood as Proxy for you and named him Benjn Franklin, and my Mother and Betsy were the God Mothers.
I did not know that Friend was to sail so soon or I should have wrote to you and Mr. Wharton before I left Home. Here it is not in my Power for I am not a Minute without Interruption, and am put under such a Course of Eating and Drinking that I am not able to do any Thing else.
I had the Pleasure of receiving your Letter of the 28th. of June per Capt. Keays. It was delivered to Mr. Galloway at Chester who brought it up last Night. I cannot answer any Part of it now, as I am in doubt whether this will be in Time; the Passengers being to leave Town this Morning; but I shall write soon. I sent you lately a Bill of Mr. Odell’s for £25 Sterling and shall send you the 2d. by the next Packet.
Betsy wants a Pair of handsome fashionable Stone or Paste Buckles, and I shall be obliged to you if you would purchase a Pair and send them by the first safe Opportunity. She joins in Duty with, Honored Sir, Your ever affectionate and dutiful Son
Wm. Franklin
Neither the July Packet, nor Jefferies yet arriv’d.
 
Addressed: To / Benjamin Franklin, Esqr. / Depy. Postmaster General / of N. America &c / Craven Street / London / per Favor / of Mr. Bremner
Endorsed: Wm. Franklin
